IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 96-60081
                         Summary Calendar
                        __________________


MICHAEL D. GRAHAM,

                                   Petitioner-Appellant,

versus

RAYMOND ROBERTS, SUPERINTENDENT,
MISSISSIPPI STATE PENITENTIARY,

                                   Respondent-Appellee.


                       ---------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                     USDC No. 1:94-CV-347-GR
                      ----------------------
                          August 28, 1996

Before HIGGINBOTHAM, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Michael Graham, a Mississippi prisoner, #73380, appeals the

district court’s denial of his 28 U.S.C. § 2254 petition for a

writ of habeas corpus, arguing that his trial attorney was

ineffective for preventing him from testifying in his own behalf

and that he was deprived of his constitutional right to testify.

Graham’s claims are meritless because his proposed testimony



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60081
                                -2-

would not have supported a “heat of passion” defense under

Mississippi law; he has not shown prejudice as to his

ineffective-assistance claim; he has not shown he was denied the

right to testify and, even assuming that such a denial occurred,

it was “harmless error.”   See Strickland v. Washington, 466 U.S.

668, 687 (1984); Rock v. Arkansas, 483 U.S. 44, 49-52 (1987);

Brecht v. Abrahamson, 507 U.S. 619, 637-38 (1993); Graham v.

State, 582 So. 2d 1014, 1015-17 (Miss. 1991).   Because the

district court was not required to resolve any disputed facts, no

evidentiary hearing was required.   See Lavernia v. Lynaugh, 845

F.2d 493, 501 (5th Cir. 1988).

     AFFIRMED.